Citation Nr: 1444657	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  06-03 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a rating in excess of 10 percent for right shoulder bursitis from February 27, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this case was subsequently transferred to the Anchorage, Alaska Regional Office and then to the Indianapolis, Indiana RO.

The Board initially denied the claim on appeal in a January 2009 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Memorandum Decision, the Court held that the issue of the appropriate disability rating prior to February 27, 2004 had been abandoned, but set aside the Board's January 2009 decision as to the rating assigned for the period on and after February 27, 2004.  The appeal was then remanded by the Board in February 2013, June 2013, and February 2014.   It once again returns to the Board for appellate review. 


FINDING OF FACT

From February 27, 2004, right shoulder bursitis has been manifested by complaints of pain, with range of motion not limited to shoulder level and without recurrent dislocation, ankylosis, or impairment of the humerus.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for the Veteran's right shoulder disability have not been met at any time from February 27, 2004. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201, 5202, 5203 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall  Considerations

The Board observes that this case was remanded by the Board in February 2013, June 2013, and February 2014.  The June 2013 remand was issued so that virtual VA treatment notes could be associated with the claims file for review by the Board.  The February 2013 and February 2014 remands were issued for the purpose of obtaining clarification of the October 2005 VA examination findings from that examiner, and the February 2013 remand also ordered that a new VA examination was to be scheduled to assess the current severity of the right shoulder disability.  The post-remand record reflects that the up-to-date treatment notes were added to the claims file, and that the new VA examination occurred in April 2013.  The October 2005 VA examiner was unavailable and a formal finding to that effect was made, which complies with the Board's orders in that regard.  Therefore, the Board concludes that the AOJ complied with the Board's February 2013, June 2013, and February 2014 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   

In this case, the Veteran was provided with VCAA notification letters in January 2004 and July 2005 that advised her of the evidence necessary to substantiate the increased rating claim, and of her and VA's obligations in providing such evidence for consideration.  In addition, a "Report of Contact" VA Form 119 indicates that the Veteran spoke to the Anchorage VARO regarding the July 2005 letter, which informed the Veteran of what the evidence must show for an increase in evaluation.  The Board acknowledges that the Veteran was not advised specifically of the criteria for consideration in the assignment of an effective date in the event of award of the benefit sought.  However, as the Board does not grant an increased rating in the adjudication herein, no effective date is for assignment.  Moreover, the Board notes that the Veteran and her representative had actual knowledge in this regard.  Indeed, such was addressed in the January 2011 Court Memorandum decision that limited the matter for consideration by the Board to the period from February 27, 2004.  Therefore, the Board determines that any VCAA letter notice defect as to the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought, is rendered harmless, and that the Veteran is not prejudiced by appellae consideration of the increased rating appeal at this time. 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's VA and private treatment records and the reports of October 2005 and April 2013 examinations were reviewed by both the AOJ and the Board.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App.    (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

In December 2003, the Veteran filed a claim for an increased rating for her right shoulder disability, which is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  However, as noted above, the rating period for consideration in this Board adjudication is from February 27, 2004.  The Veteran contends that her symptoms warrant a higher rating and that such is supported by the evidence.

The rating criteria for the shoulder are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2013).  Ratings for the upper extremities are generally dependent on whether the extremity is the major (dominant) extremity or the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2013).  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Id.  Only one hand shall be considered dominant.  VA examination results reflect that the Veteran is right-handed, thus the rating percentages for the major arm apply.
 
The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees. 38 C.F.R. § 4.71, Plate I.

The 10 percent rating assigned contemplates impairment of the clavicle or scapula with dislocation; nonunion with or without loose movement; or malunion.  A 20 percent rating is warranted if there is evidence of dislocation of the shoulder or nonunion with loose movement.  In the alternative, the disability may be rated on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).

Diagnostic Code 5201 provides for a 20 percent evaluation for limitation of motion of the major arm when motion is only possible to the shoulder level.  A 30 percent rating is assigned for limitation of motion of the major arm when motion is only possible to midway between the side and shoulder level.  A 40 percent evaluation is assigned for the major arm when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The February 2004 VA examination report documents range of motion of the right shoulder to 160 degrees flexion and abduction, limited by complaints of pain, discomfort, and fear of dislocation.  Range of motion was repeated without signs of fatigability.  Internal rotation was limited to 35 degrees and adduction was to 50 degrees.  Repetitive motion did not result in fatigability.  There was no tenderness of the bursa.  X-rays did not show degenerative joint disease.

A May 2004 private treatment record shows flexion to 105 degrees and abduction to 55 degrees.  In June 2004, the Veteran exhibited flexion to 150 degrees and abduction to 110 degrees.  A June 2005 VA treatment notes documents flexion to 160 degrees and abduction to 170 degrees. 

At the October 2005 VA examination, the Veteran exhibited flexion limited by pain to 115 degrees.  Painful arc right shoulder flexion was between 90 and 115 degrees with grimacing in the last 10 degrees of flexion.  Abduction was limited to 145 degrees with pain beginning at 90 degrees.  The examiner noted an additional loss of 5 degrees flexion on repetition due to pain.  The examiner also observed weakened movement, excess fatigue and a lack of endurance of the right shoulder on repeated motions.  There was no incoordination.  

A December 2010 VA treatment note indicates that the Veteran's right shoulder pain is likely related to her generalized ligamentous laxity but also notes that X-rays showed Os acromiale.  X-rays were otherwise normal.  An MRI was performed in November 2011 that showed mild tendinopathy and Os acromiale, but no full thickness rotator cuff tear. 

At the April 2013 VA examination, the examiner diagnosed right shoulder degenerative bursitis and shoulder laxity.  The Veteran displayed flexion to 135 degrees and abduction to 180 degrees without evidence of painful motion.  Upon repetition, flexion and abduction were each limited to 160 degrees.  The examiner noted no additional functional impairment of the right shoulder after repetition, and there was no pain or tenderness on palpation or guarding.  There was no ankylosis.  The examiner reviewed imaging studies and indicated that they showed Os acromiale, but not arthritis.  VA treatment notes reflect extensive complaints and treatment for the right shoulder.  

In light of the above facts, the Board concludes that a rating in excess of 10 percent is not warranted for the Veteran's right shoulder disability at any time during the rating period on appeal from February 27, 2004.  A May 2004 private treatment record shows flexion to 105 degrees and abduction to 55 degrees, but a June 2004 treatment note reflects flexion to 150 degrees and abduction to 110 degrees.  A June 2005 VA treatment notes documents flexion to 160 degrees and abduction to 170 degrees.  At the October 2005 VA examination, the Veteran demonstrated flexion and abduction to 115 degrees and 145 degrees, respectively, albeit with pain from 90 degrees.  The Veteran's range of right shoulder motion on the April 2013 VA examination was to 135 degrees flexion and 185 degrees abduction, with both at 160 degrees after repetition.  Moreover, the Board notes that additional functional loss due to pain was not demonstrated, including on repetitive use, as outlined above.  

Limitation of motion to shoulder level warrants a 20 percent rating under Diagnostic Code 5201.  A rating in excess of 20 percent is not warranted without limitation at midway between the side and shoulder level or less under Diagnostic Code 5201, and a rating in excess of 20 percent is not available under Diagnostic Code 5203.  Moreover, the Veteran does not have ankylosis or impairment of the humerus.  Therefore, a higher rating is not appropriate under Diagnostic Code 5200, 5201, or 5202.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Temporary limitations are not "increases in disability" under 38 U.S.C.A. § 1153 which would warrant an increased evaluation, even pursuant to Hart.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002) (an increase in disability requires a sustained worsening of an underlying disability that resulted from service).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as shown by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for her right shoulder disability.  

Extra-schedular rating and Total Disability due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's service-connected right shoulder disability manifests in pain and loss of range of motion and strength.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The rating schedule provides disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5201.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in movement.  In short, there is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Further, with respect to the second Thun element, the evidence has not suggested that "related factors" are present.  While the April 2013 VA examiner documented the Veteran's reports that she  is not employed because of her medications and appointments, the Veteran's complaints with regard to her right shoulder centered on limitations in lifting and speed with which she can move.  The record does not establish that if she were working he would have to take time off of work due to symptoms of her right shoulder disability or that the disability has required hospitalization so as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for right shoulder bursitis is denied.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has reported that she is unemployed due to her medications and appointments and that she has some physical limitations; however, at a November 2009 VA mental health examination, she reported that she had enjoyed substitute teaching, but had stopped because it had taken too much time away from her duties as a single parent.  Therefore, the Board determines that such issue has not been raised by the record or the Veteran, and that further consideration of a TDIU rating is not warranted.



ORDER

Entitlement a rating in excess of 10 percent for right shoulder bursitis, from February 27, 2004, is denied to October 4, 2005.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


